UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE: APPLICATION OF BERNARDO                      20 Misc. 129 (KPF)
JOSE ROSENTAL GRINBERG FOR AN
ORDER TO TAKE DISCOVERY                                  ORDER
PURSUANT TO 28 U.S.C. § 1782

KATHERINE POLK FAILLA, District Judge:

      Bernardo Jose Rosental Grinberg (“Applicant”) has applied for an ex

parte order pursuant to 28 U.S.C. § 1782 to conduct discovery for use in

foreign proceedings (the “Application”). This Court, having carefully considered

the papers submitted by Applicant, finds as follows:

      A.    Applicant has met the requirements under 28 U.S.C. § 1782 for

granting the requested judicial assistance and relief.

      B.    For purposes of the instant Application, the following corporate

entities reside or are found in the Southern District of New York: Israel

Discount Bank of New York; JP Morgan Chase Bank, N.A.; and Bank Leumi

USA (together, the “Witnesses”).

      C.    The discovery sought through this Application is for use in

proceedings that are before a foreign tribunal.

      D.    The Applicant is an interested person within the meaning of the

statute, in its capacity as a party to the foreign proceedings before the Supreme

Court of the Commonwealth of the Bahamas (the “Foreign Proceedings”).

      E.    The discretionary factors, as described by the United States

Supreme Court in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241,

247 (2004), weigh in favor of granting the requested assistance.
      F.    More particularly: (1) the Witnesses are not parties in the Foreign

Proceedings and are not expected to become parties thereto; (2) there is no

indication that the foreign court would not be receptive to U.S. federal-court

judicial assistance as requested in the Application; (3) the Application does not

conceal an attempt to circumvent foreign proof-gathering restrictions; and (4)

the Application seeks discovery that is not unduly intrusive or burdensome as

the Application requests evidence that is both easily accessible by the

Witnesses and highly relevant to the Foreign Proceedings.

      IT IS HEREBY ORDERED that:

      1.    The Application for an order pursuant to 28 U.S.C. § 1782 to

conduct discovery for use in foreign proceedings is GRANTED;

      2.    Applicant, through his counsel, is authorized to issue, sign, and

serve upon the Witnesses subpoenas in substantially the same form as

attached to the Declaration of David B. Rosemberg as Exhibits A-C; and

      3.    The Witnesses must comply with such subpoenas in accordance

with the Federal Rules of Civil Procedure and the Rules of this Court.

      SO ORDERED.

Dated: March 5, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        2
